Dismissed and Memorandum Opinion filed November 6, 2003








Dismissed and Memorandum Opinion filed November 6,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00517-CV
____________
 
ALMANSI ENTERPRISE, INC. d/b/a
GMI CREDIT, Appellant
 
V.
 
10475 PARTNERS LTD. d/b/a JAY
MARKS IMPORTS, Appellee
 

 
On Appeal from the County Civil
Court at Law
No. 2
Harris County, Texas
Trial Court Cause No. 775,695
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed November 2,
2002.  On May 29, 2003, this Court
ordered the parties to mediation.  On
October 29, 2003, appellant filed a motion to dismiss the appeal because the
case settled at mediation.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.